 Case 3:20-cv-01041-WHA-CSC Document 1 Filed 12/16/20 Page 1 of 6
                  IN THE UNITED STATES7DISTRICT COURT FOR
                      THE MIDDLE DISTRICT OF ALABAMA


                      4                                  4   7        3:20-cv-01041-WHA-
                                         [1' C 17 6 WT
fir'-6u)      endekri W76/                    "="
                                                                      CSC
 Full name and prison number         2110 DEC b A 10: 31-1
 of plaintiffs (s)

 v.
                                    DO3RA HACKET:LCLA
                                       S. D      WIPP NO          •         16        .L5
                                      M.4:126T13aTdidlolplied by Clerk of
                                            U.S     District Court)




      T 4V

   fa oc)5ot  obi    (:ft.  r--1
Name of person (s) who violat d
your constitutional rights.
 (List the names of all the
 persons.)

I.     PREVIOUS LAWSUITS
       a.   Have you begun other lawsuits in state or federal court
            dealing with the same or similar facts involved in this
            action? YES (K)   . NO (   )
       B.   Have you begun other lawsuits in state •r federal court
            relating to your imprisonment? YES (    ) NO (    )

       C.    If your answer to A or B is yes, describe each lawsuit
             in the space below. (If there is more than one lawsuit,
             describe the additional lawsuits on another piece of
             paper, using the same outline.)

             1.    Parties to this previous     awsui-:
                   Plaintiff(s)    ri-at,45" er2-70-1-4-t-5

                  Defendant(s) ,   747 Or                    gl 1661?*1fi
                  67/11arlir)a(And,                              Harbf
             2.   Cadrt (if fepderal court, name t e di trict. 'f                  „i e
                                                                                      >)
                  state court, name the county)

                    lir°               Me 57                     E .o        zi,4Krnim
Case 3:20-cv-01041-WHA-CSC Document 1 Filed 12/16/20 Page 2 of 6
                  3. Docket number

                  4. Name of412iT to whom case was assigned

             ofr?,\_tykr                 ti           tf-t-A"?
                  5.   Disposition (for examples Was the c                 e dismis
                  Was it appealed? Is it still pending? )                   e\5
                                                                              '
                                      writro4.040.
                                      Avwporogv.741-0.-ig6,,A?,
                  ..4
                         Approximate date of filing lawsuit

                  7.     Approximate date of - di position

        PLACE OF PRESENT CONFINEMENT                  ei/TAres        nr 1T4101/1C0        F;
                                                                                            ,016+;
                                                                                               2

             ►   4SOli             (la y 4)          ,,r-L
        PLACE OF INSTITUTION WHERE INCIDENT OCCURRED                       TA,/ 711T-(7/MI
                                                                                       o so
             C 06 T              :77)6          0.3-ok           vu/P-1- :Podevet f(e_
III. NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
     CONSTITUTIONAL RIGHTS.

        1.                   aTr                                       1.RIIIIset,R. 340553
        2-                      j012LE5


        3-         ClAcv-) ()nyi(.5
        4•       4\1101
        5.

        6.

IV.     THE DATE UPON WHICH SAID VIOLATION OCCURRED                    D   7 0_/ -. 6 r(
                                                                            (
        're5r_cl -I--
V.I.    STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
        THAT YpUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

                                  1);_ke        l rOre.s

                                     T caviicA e__.s _f,)a                      15-0
         Or)      y I 5/g\,0(30 . (
                                  C
       Of) 6"62- E(474'.,7- 314
Case 3:20-cv-01041-WHA-CSC Document 1 Filed 12/16/20 Page 3 of 6
     STATE 'BkIEFt4, '14E7)FACTS JATHICH SUPP.OiT,THIS GROUND:.. (State-as
     you can the tim        ,place and manner and person involved.)
                                             Yc
                                                   )(1/14'1 evle,r7.
                                              O


                                           -04/                        e   0,t   r
                                                  7,
                                                   2„-:-
                                                    (    - ereo
                                          hey)                 ,61,1
     GROUND TWO:

              tr)5e (Lk.
     SUPPORTING FACTS:

                     K
                                                                             ::Y1J.00




     GROUND THREE: TWDI



             TING FACTS:   -7"
                  Toviote                  01/                  C aorse5
     1I      p     --J-e C-45
                                     P                   ,-1
                                                                            el

                                                                           (


          n -1h    Cnn 5-17°                      °CI
                                                    7 WO
             rio7c'f-- ..aciain5-1-        iThd
            106iy f5).017                           3:r-cv ao
     „.sog- IA) < \A,- Tim sTwe                                     -
          0                 eft s
          1 ri,                      4,42,d          oct5e 1/\": le
                   re.v;Diontn             5f riuto-Ther
        CC-1/ ow                      id,e01,°(;)e,
    (4 de --0y)eiLtf-cyt__J n51,1 477e,n+ -evci)
sed ev
      ejdeviCe.5                                    4he
Case 3:20-cv-01041-WHA-CSC Document 1 Filed 12/16/20 Page 4 of 6




                                                       CyWT


                                                     ._.   •   '"-1-1
Case 3:20-cv-01041-WHA-CSC Document 1 Filed 12/16/20 Page 5 of 6
VI.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
      MAKE NO LEGAL    UMENT. CITE NO CASE OR STATUTES.

         ')C)




                                   Signature of plaintiff(s)

                re under penalty of perjury that the foregoing is true



      EXECUTED on     J.,a kr,05-(*
                         (
                                  (Date)




                                  Signature of plaintiff(s)



                                                                   ao"
                                                                         .70, •



                                                         •




                                   4
         Case 3:20-cv-01041-WHA-CSC Document 1 Filed 12/16/20 Page 6 of 6




                                                                                                       /
                                                                                        „oes Posit4                     1_
4-,


                             tq,                            IsiGHAIYI AL 3SV
                                                                                        co
                                                                                             ;f•-•
                                                                                                        ,


              8e-ci Ce                              1.2 DEC 1020.PM 1 L
                                                                                      02 1P
                                                                                      0000934694
                                                                                                 $
                                                                                                         Itirr,IEIT100111

                                                                                                        000 65
                                                                                                     DEC 11 20;


              Oa 056 ri 6rrecliOrwc               ad/fa                               MAILED FROM ZIP CODE 350;




      cp(17-10
           (
                                           )0,
          r      (ctictfrq
                                            in c.c. The C ler,e                                      )7,(k-J
                 5C(93
                                             f4r°1c-F Co_k
                                            actrek         $u.(h
                                                               °                       TO
                                                 'flier     7 fi(a_ba_filec 36/)azi -L10t,
                                           er•      .••••
                                   •••,-
                                                                         ••,•„.   •
